DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 22, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,711,997 (denoted ‘997). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In re claim 21, claim 1 of ‘997 recites “an outer cover having a top face and a bottom face… the bottom face is sloped,” “a heat-resistant liner comprising a plurality of panel members, wherein the plurality of panel members comprise a top panel member in generally parallel alignment to a bottom panel and perpendicular to oppositely-disposed panels,” “wherein the top face is in general parallel alignment with the top panel member and the bottom face is sloped downward relative to the top face such that the bottom face directs condensation away from a heat-exchange tube,” “a shield disposed between the heat-resistant liner and the bottom face of the outer cover such that an air gap is formed between the shield and the bottom face,” and “a tubular member abutting at least one of the plurality of panel members and disposed within the heat-exchange tube.” The difference between the scope of claim 21 of this application and claim 1 of ‘997 is that claim 21 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner,” “the heat-resistant liner disposed within the outer cover,” and “tubular member…disposed within the heat-exchange tube.” Therefore, patent claim 1 of ‘997 is in essence a “species” of the generic invention of application claim 21. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
In re claim 24, claim 4 of ‘997 recites “wherein the tubular member is constructed of a nickel-chromium alloy.” 
In re claim 25, claim 2 of ‘997 recites “wherein the heat-resistant liner is constructed of a ceramic.” The difference between the scope of claim 25 of this application and claim 2 of ‘997 is that claim 25 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 2 of ‘997 is in essence a “species” of the generic invention of application claim 25. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
In re claim 26, claim 13 of ‘997 recites “wherein the heat-resistant liner removably abuts interior surfaces of the outer cover.” The difference between the scope of claim 26 of this application and claim 13 of ‘997 is that claim 26 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 13 of ‘997 is in essence a “species” of the generic invention of application claim 26. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
In re claim 27, claim 14 of ‘997 recites “wherein the heat-resistant liner lines interior surfaces of the outer cover.” The difference between the scope of claim 27 of this application and claim 14 of ‘997 is that claim 27 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 14 of ‘997 is in essence a “species” of the generic invention of application claim 27. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
In re claim 28, claim 8 of ‘997 recites “wherein the heat-resistant liner is a mesh.” The difference between the scope of claim 28 of this application and claim 8 of ‘997 is that claim 28 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 8 of ‘997 is in essence a “species” of the generic invention of application claim 28. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
In re claim 29, claim 9 of ‘997 recites “wherein the tubular member has a length in a range of approximately one inch to approximately ten inches.” 
In re claim 30, claim 10 of ‘997 recites “wherein: the outer cover comprises a first aperture formed therein and coupled to the heat-exchange tube; the heat-resistant liner comprises a second aperture formed therein; and the first aperture aligns with the second aperture.” The difference between the scope of claim 30 of this application and claim 10 of ‘997 is that claim 30 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 10 of ‘997 is in essence a “species” of the generic invention of application claim 30. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
In re claim 31, claim 15 of ‘997 recites “wherein the heat-resistant liner comprises an open rear face that receives at least a portion of, and is thermally exposed to, a pre-mix burner.” The difference between the scope of claim 31 of this application and claim 15 of ‘997 is that claim 31 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 15 of ‘997 is in essence a “species” of the generic invention of application claim 31. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
In re claim 32, claim 12 of ‘997 recites “an outer cover having a top face and a bottom face… bottom face is sloped,” “a heat-resistant liner comprising a plurality of panel members, wherein the plurality of panel members comprise a top panel member in generally parallel alignment to a bottom panel and perpendicular to oppositely-disposed panels,” “wherein the top face is in general parallel alignment with the top panel member and the bottom face is sloped downward relative to the top face such that the bottom face directs condensation away from a heat-exchange tube,” and “a tubular member coupled to at least one of the plurality of panel members.” The difference between the scope of claim 32 of this application and claim 12 of ‘997 is that claim 32 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner,” “the heat-resistant liner disposed within the outer cover,” and “tubular member…disposed within the heat-exchange tube.” Therefore, patent claim 12 of ‘997 is in essence a “species” of the generic invention of application claim 32. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
In re claim 33, claim 13 of ‘997 recites “wherein the heat-resistant liner removably abuts interior surfaces of the outer cover.” The difference between the scope of claim 33 of this application and claim 13 of ‘997 is that claim 33 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 13 of ‘997 is in essence a “species” of the generic invention of application claim 33. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
In re claim 34, claim 12 of ‘997 recites “wherein the heat-resistant liner lines interior surfaces of the outer cover.” The difference between the scope of claim 34 of this application and claim 12 of ‘997 is that claim 34 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 12 of ‘997 is in essence a “species” of the generic invention of application claim 34. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
In re claim 35, claim 15 of ‘997 recites “wherein the heat-resistant liner comprises an open rear face that receives at least a portion of, and is thermally exposed to, a pre-mix burner.” The difference between the scope of claim 35 of this application and claim 15 of ‘997 is that claim 35 of this application is a broader claim as it does not recite and claim the specifics of “a heat-resistant liner.” Therefore, patent claim 15 of ‘997 is in essence a “species” of the generic invention of application claim 35. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claim 22, the prior art of record does not disclose a heat-resistant liner which is constructed of a ceramic wafer board. 
In re claim 23, the prior art of record does not disclose a tubular member which is constructed of a ceramic wafer board. 
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762